Case 9:20-cv-82318-RAR Document 21 Entered on FLSD Docket 06/14/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO: 9:20-cv-82318-RAR

  LEVIATHAN SECURITY GROUP, INC.,
  a Delaware corporation,
  Plaintiff,

  v.

  LEVIATHAN DEFENSE GROUP LLC
  d/b/a Leviathan Security Solutions,
  a Florida Limited Liability Company and
  Michael W. Bird, Jr., an individual,
  Defendants.
  _________________________________/

                               JOINT NOTICE OF SETTLEMENT

         Plaintiff, Leviathan Security Group, Inc. (“Plaintiff”) and Defendants, Leviathan Defense

  Group LLC d/b/a Leviathan Security Solutions and Michael W. Bird, Jr. (“Defendants”) hereby

  notify the Court that the parties have reached a settlement agreement in this action. Upon

  effectuating certain requirements of the settlement within the next sixty (60) days, the parties shall

  file a Stipulation of Dismissal with Prejudice in accordance with the agreement.

  Dated June 14, 2021
                                                        By: s/ Michael B. Chesal
                                                            Michael B. Chesal, Esq.
                                                            mchesal@pch-iplaw.com
                                                            Florida Bar No. 775398
                                                            Steven I. Peretz, Esq.
                                                            speretz@pch-iplaw.com
                                                            Florida Bar No. 329037
                                                            Alberto Alvarez, Esq.
                                                            aalvarez@pch-iplaw.com
                                                            Florida Bar No. 106859
                                                            Peretz Chesal & Herrmann, P.L.
                                                            1 S.E. 3rd Avenue, Suite 1820
                                                            Miami, Florida 33131
                                                            T: 305-341-3000 | F: 305-371-6807
                                                            Counsel for Defendants

                                                    1
Case 9:20-cv-82318-RAR Document 21 Entered on FLSD Docket 06/14/2021 Page 2 of 2




                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing was served on June 14, 2021

  on all counsel or parties of record in the manner specified on the Service List below.

                                                          /s/Michael B. Chesal
  Catherine F. Hoffman, Esq.
  choffman@dickinsonwright.com
  Vijay G. Brijbasi, Esq.
  vbrijbasi@dickinsonwright.com
  Julie Dahlgard, Esq.
  jdahlgard@dickinsonwright.com
  350 East Las Olas Boulevard, Suite 1750
  Fort Lauderdale, Florida 33301
  Phone: (954) 991-5420 |Fax: (844) 670-6009
  VIA CM/ECF




                                                   2
